--------------------------------------------------------------------------------

Back to Form 8-K [form_8-k.htm]
Exhibit 10.1
 


APPENDIX X
[Amendment Number 1]


Agency Code 12000
Contract No. C021236
Period 1/1/07-12/31/07
Funding Amount for Period Based on approved capitation rates



 
This is an AGREEMENT between THE STATE OF NEW YORK, acting by and through The
New York State Department of Health, having its principal office at Corning
Tower. Room 2001. Empire State Plaza. Albany NY 12237. (hereinafter referred to
as the STATE), and WellCare of New York. Inc.. (hereinafter referred to as the
CONTRACTOR), to modify Contract Number C021236 as set forth below and to extend
the contract period through December 31, 2007. The effective date of these
modifications is January 1, 2007.
 
1. The attached "Table of Contents" will be applicable for the period beginning
January 1. 2007.
 
2. Amend Section 9.3 "Covered Services During Guaranteed Eligibility" to read as
follows:
 
9.3 Covered Services During Guaranteed Eligibility
 
The services covered during the Guaranteed Eligibility period shall be those
contained in the Medicaid Advantage Benefit Package, as specified in Appendix
K-2, and free access to family planning and reproductive health services as set
forth in Section 10.6 of this Agreement. During the Guaranteed Eligibility
period, Enrollees are also eligible for Medicaid pharmacy benefits as allowed by
State law (select drug categories excluded from the Medicare Part D benefit and
certain medications included in the Part D benefit when the Enrollee is unable
to receive them from his/her Medicare Advantage plan) on a Medicaid
fee-for-service basis.
 
3. Amend Section 10.7 "Emergency and Post Stabilization Care Services" to read
as follows:
 
10.7 Emergency and Post Stabilization Care Services
 
a) The Contractor shall provide Emergency and Post Stabilization Care Services
in accordance with applicable federal and state requirements, including 42 CFR
§422.113.
 
b) The Contractor shall ensure that Enrollees are able to access Emergency
Services twenty four (24) hours per day, seven (7) days per week.
 
c) The Contractor agrees that it will not require prior authorization for
services in a medical or behavioral health emergency. The Contractor agrees to
inform its Enrollees that access to Emergency Services is not restricted and
that Emergency Services may be obtained from a Non-Participating Provider
without penalty. Nothing herein precludes the Contractor from entering into
contracts with providers or facilities that require providers or facilities to
provide notification to the Contractor after Enrollees present for Emergency
Services and are subsequently stabilized. The Contractor must pay for services
for Emergency Medical Conditions whether provided by a Participating Provider or
a Non-Participating Provider, and may not deny payments for failure of the
Emergency Services provider or Enrollee to give notice.






Appendix X
Medicaid Advantage Contract Amendment
January 1, 2007
Page l



d) The Contractor shall advise its Enrollees how to obtain Emergency Services
when it is not feasible for Enrollees to receive Emergency Services from or
through a Participating Provider.
 
e) Coverage and payment for Emergency Services that meet the prudent layperson
definition shall be covered and paid in accordance with the requirements of the
federal Medicare program.
 
f) In addition, the Contractor shall cover and reimburse for general hospital
emergency department services and physician services provided to an Enrollee
while the Enrollee is receiving general hospital emergency department services,
in accordance with the following requirements when such services do not meet the
prudent layperson standard:
 
i) Participating Providers
 
A) Payment by the Contractor for general hospital emergency department services
provided to an Enrollee by a Participating Provider shall be at the rate of
payment specified in the contract between the Contractor and the general
hospital for emergency services.
 
B) Payment by the Contractor for physician services provided to an Enrollee by
a Participating Provider while the Enrollee is receiving general hospital
emergency department services shall be at the rate of payment specified in the
contract between the Contractor and the physician.
 
ii) Non-Participating Providers
 
A) Payment by the Contractor for general hospital emergency department services
provided to an Enrollee by a Non-Participating Provider shall be at the Medicaid
fee-for-service rate, inclusive of the capital component, in effect on the date
that the service was rendered.
 
B) Payment by the Contractor for physician services provided to an Enrollee by a
Non-Participating Provider while the Enrollee is receiving general hospital .
emergency department services shall be at the Medicaid fee-for-service rate in
effect on the date that the service was rendered.
 
4. Amend Subsection 10.15 (a) (i) "Persons Requiring Chemical Dependence
Services" to read as follows:
i) Satisfactory methods for identifying persons requiring such services and
encouraging self-referral and early entry into treatment and methods for
referring Enrollees to the New York Office of . Alcohol and Substance Abuse
Services (OASAS) for appropriate services beyond the Contractor's Benefit
Package (e.g., halfway houses).






Appendix X
Medicaid Advantage Contract Amendment
January 1, 2007
Page 2



5. Amend Subsection 16.3 "Quality Management and Performance Improvement" to
read as follows:
 
16.3 The Contractor agrees to conduct performance improvement projects and to
measure performance using standard measures required by CMS, and to report
results to CMS and SDOH. Standard Measures will include, but not be limited to:
 
• Health Plan and Employer Data Information Set (HEDIS);
 
• Consumer Assessment of Health Plans Survey (CAHPS); and
 
• Health Outcomes Survey (HOS).
 
6. Amend Section 18.3 "SDOH Instructions for Report Submissions" to read as
follows:
 
18.3 SDOH Instructions for Report Submissions
 
SDOH will provide Contractor with instructions for submitting the reports
required by Section 18.5 (a) (i) through (x) of this Agreement, including time
frames, and requisite formats. The instructions, time frames and formats may be
modified by SDOH upon sixty (60) days written notice to the Contractor.
 
7. Delete Section 18.4 "Liquidated Damages. " and renumber Sections 18.5
"Notification of Changes in Report Due Dates, Requirements or Formats;" 18.6
"Reporting Requirements;" 18.7 "Ownership and Related Information Disclosure:"
18.8 "Public Access to Reports:" 18.9 "Certification Regarding Individuals Who
Have Been Debarred Or Suspended By Federal. State, or Local Government;" 18.10
"Conflict of Interest Disclosure;" and 18.11 "Physician Incentive Plan
Reporting:" as Sections 18.4. 18.5. 18.6. 18.7. 18.8. 18.9. and 18.10
respectively.
 
8. Amend Section 21.5 "Dental Networks " to read as follows:
 
21.5 Dental Networks
 
If the Contractor includes dental services in its Medicaid Advantage Benefit
Package, the Contractor's dental network shall include geographically accessible
general dentists sufficient to offer each Enrollee a choice of two (2) primary
care dentists in his or her Service Area and to achieve a ratio of at least one
(1) primary care dentist for each 2,000 Enrollees. Networks must also include at
least one (1) oral surgeon. Orthognathic surgery, temporal mandibular disorders
(TMD) and oral/maxillofacial prosthodontics must be provided through any
qualified dentist, either in-network or by referral. Periodontists and
endodontists must also be available by referral. The network should include
dentists with expertise in serving special needs populations (e.g., HP/+ and
developmentally disabled patients).
 


 


Appendix X
Medicaid Advantage Contract Amendment
January 1,2007
Page 3



9. Add a new Section 22.7 "Recovery of Overpayments to Providers" to read as
follows:
 
22.7 Recovery of Overpayments to Providers
 
Consistent with the exception language in Section 3224-b of the Insurance Law,
the Contractor shall retain the right to audit participating providers' claims
for a six year period from the date the care, services or supplies were provided
or billed, whichever is later, and to recoup any overpayments discovered as a
result of the audit. This six year limitation does not apply to situations in
which fraud may be involved or in which the provider or an agent of the provider
prevents or obstructs the Contractor's auditing.
 
10. Renumber Section 22.7 "Physician Incentive Plan" as Section 22.8.
 
11. Amend Section 3(b) (iii) "LDSS Responsibilities" of Appendix H "New York
State Department of Health Guidelines for the Processing of Medicaid Advantage
Enrollments and Disenrollments" to read as follows:
 
iii) In the event that the LDSS learns of an Enrollee's pregnancy prior to the
Contractor, the LDSS is to establish MA eligibility and pre-enroll the unborn
into Medicaid managed care in cases where an enrollment form is received.
 
12. The attached Appendix K "Medicare and Medicaid Advantage Products and
Non-Covered Services" will be applicable for the period beginning January 1,
2007.
 
13. The attached Appendix L "Approved Capitation Payment Rates" will be
applicable for the period beginning January 1, 2007.
 
14. The attached Appendix M "Service Area" will be applicable for the period
beginning January 1. 2007.
 
15. Add a Section 13 "Provisions Related to New York State Procurement Lobbying
Law" to Appendix R "Additional Specifications for the Medicaid Advantage
Agreement" to read as follows:
 
13. Provisions Related to New York State Procurement Lobbying Law
 
The State reserves the right to terminate this Agreement in the event it is
found that the certification filed by the Contractor in accordance with New York
State Finance Law § 139-k was intentionally false or intentionally incomplete.
Upon such finding, the State may exercise its termination right by providing
written notice to the Contractor in accordance with the written notification
terms of this Agreement.
 
All other provisions of said AGREEMENT shall remain in full force and effect.
 
Appendix X
Medicaid Advantage Contract Amendment
January 1,2007
Page 4



IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT as of the
dates appearing under their signatures.


CONTRACTOR SIGNATURE
STATE AGENCY SIGNATURE
By: /s/ Todd Farha
 
By: /s/ Donna Frescatore
Todd Farha
Print Name
 
Donna Frescatore
Print Name
Title: President & CEO
 
Title: Deputy Director, OMC
Date: 11/13/2006
Date: 11/27/2006
 
State Agency Certification:
In addition to the acceptance of this contract, I also certify that original
copies of this signature page will be attached to all other exact copies of this
contract.











STATE OF NEW YORK
SS.:
County of New York




On the 13th day of  November  2006, before me personally appeared Todd S. Farha,
to me known, who being by me duly sworn, did depose and say that he’she resides
at Tampa, Florida , that he/she is the President and CEO of WellCare of New
York, Inc.  the corporation described herein which executed the foregoing
instrument; and that he/she signed his/her name thereto by order of the board of
directors of said corporation.


/s/  Ronald Piedmonte
(Notary)
 
 
 
STATE COMPTROLLER'S SIGNATURE
Title: ________________________
_______________________________
Date: ________________________



 
Appendix X
Medicaid Advantage Contract Amendment
January 1,2007
Page 5



--------------------------------------------------------------------------------



Table of Contents for Medicaid Advantage Model Contract


Recitals


Section 1 Definitions


Section 2 Agreement Term, Amendments, Extensions, and General Contract


Administration Provisions
2.1 Term
2.2 Amendments
2.3 Approvals
2.4 Entire Agreement
2.5 Renegotiation
2.6 Assignment and Subcontracting
2.7 Termination
a. SDOH Initiated Termination
b. Contractor and SDOH Initiated Termination
c. Contractor Initiated Termination
d. Termination Due to Loss of Funding
2.8 Close-Out Procedures
2.9 Rights and Remedies
2.10 Notices
2.11 Severability


Section 3 Compensation
3.1 Capitation Payments
3.2 Modification of Rates During Contract Period
3.3 Rate Setting Methodology
3.4 Payment of Capitation
3.5 Denial of Capitation Payments
3.6 SDOH Right to Recover Premiums
3.7 Third Party Health Insurance Determination
3.8 Contractor Financial Liability
3.9 Tracking Services Provided by Indian Health Clinics


Section 4 Service Area


Section 5 Eligibility For Enrollment in Medicaid Advantage
5.1 Eligible to Enroll in the Medicaid Advantage Program
5.2 Not Eligible to Enroll in the Medicaid Advantage Program
5.3 Change in Eligibility Status
Section 6 Enrollment
6.1 Enrollment Requirements
6.2 Equality of Access to Enrollment
6.3 Enrollment Decisions
6.4 Prohibition Against Conditions on Enrollment




Medicaid Advantage
Contract
TABLE OF CONTENTS
State 2007 Amendment
1



Table of Contents for Medicaid Advantage Model Contract




6.5 Effective Date of Enrollment
6.6 Contractor Liability
6.7 Roster
6.8 Automatic Re-Enrollment
6.9 Failure to Enroll in Contractor's Medicare Advantage Product
6.10 Medicaid Managed Care Enrollees Who Will Gain Medicare Eligibility
6.11 Newborn Enrollment


Section 7 RESERVED


Section 8 Disenrollment
8.1 Disenrollment Requirements
8.2 Disenrollment Prohibitions
8.3 Disenrollment Requests
a. Routine Disenrollment Requests b. Non-Routine Disenrollment Requests
8.4 Contractor Notification of Disenrollments
8.5 Contractor's Liability
8.6 Enrollee Initiated Disenrollment
8.7 Contractor Initiated Disenrollment
8.8 LDSS Initiated Disenrollment


Section 9 Guaranteed Eligibility
9.1 General Requirements
9.2 Right to Guaranteed Eligibility
9.3 Covered Services During Guaranteed Eligibility
9.4 Disenrollment During Guaranteed Eligibility


Section 10 Benefit Package, Covered and Non-Covered Services
10.1 Contractor Responsibilities
10.2 SDOH Responsibilities
10.3 Benefit Package and Non-Covered Services Descriptions
10.4 Adult Protective Services
10.5 Court-Ordered Services
10.6 Family Planning and Reproductive Health Services
10.7 Emergency and Post Stabilization Care Services
10.8 Medicaid Utilization Thresholds (MUTS)
10.9 Services for Which Enrollees Can Self-Refer
a. Diagnosis and Treatment of Tuberculosis
b. Family Planning and Reproductive Health Services
c. Article 28 Clinics Operated by Academic Dental Centers
10.10 Coordination with Local Public Health Agencies
10.11 Public Health Services
a. Tuberculosis Screening, Diagnosis and Treatment; Directly Observed Therapy
(TB/DOT)


Medicaid Advantage Contract
TABLE OF CONTENTS
State 2007 Amendment
2



Table of Contents for Medicaid Advantage Model Contract


b. Immunizations
c. Prevention and Treatment of Sexually Transmitted Diseases
10.12 Adults with Chronic Illnesses and Physical or Developmental Disabilities
10.13 Persons Requiring Ongoing Mental Health Services
10.14 Member Needs Relating to HP/
10.15 Persons Requiring Chemical Dependence Services
10.16 Native Americans
10.17 Urgently Needed Services
10.18 Dental Services Provided by Article 28 Clinics Operated by Academic Dental
Centers Not Participating in Contractor's Network
10.19 Coordination of Services


Section 11 Marketing
11.1 Marketing Requirements


Section 12 Member Services
12.1 General Functions
12.2 Translation and Oral Interpretation
12.3 Communicating with the Visually, Hearing and Cognitively Impaired


Section 13 Enrollee Notification
13.1 General Requirements
13.2 Member ID Cards
13.3 Member Handbooks


Section 14 Organization Determinations, Actions, and Grievance System
14.1 General Requirements
14.2 Filing and Modification of Medicaid Advantage Action and Grievance System
Procedures
14.3 Medicaid Advantage Action and Grievance System Additional Provisions
14.4 Notification of Medicaid Advantage Action and Grievance System Procedures
14.5 Complaint, Complaint Appeal and Action Appeal Investigation Determinations


Section 15 Access Requirements


Section 16 Quality Management and Performance Improvement
Section 17 Monitoring and Evaluation
17.1 Right To Monitor Contractor Performance
17.2 Cooperation During Monitoring And Evaluation
17.3 Cooperation During On-Site Reviews
17.4 Cooperation During Review of Services by External Review Agency




Medicaid Advantage Contract
TABLE OF CONTENTS
State 2007 Amendment
3



Table of Contents for Medicaid Advantage Model Contract


Section 18 Contractor Reporting Requirements
18.1 General Requirements
18.2 Time Frames for Report Submissions
18.3 SDOH Instructions for Report Submissions
18.4 Notification of Changes in Report Due Dates, Requirements or Formats
18.5 Reporting Requirements
18.6 Ownership and Related Information Disclosure
18.7 Public Access to Reports
18.8 Certification Regarding Individuals Who Have Been Debarred or Suspended by
Federal, State or Local Government
18.9 Conflict of Interest Disclosure 18.10 Physician Incentive Plan Reporting


Section 19 Records Maintenance and Audit Rights
19.1 Maintenance of Contractor Performance Records
19.2 Maintenance of Financial Records and Statistical Data
19.3 Access to Contractor Records
19.4 Retention Periods


Section 20 Confidentiality
20.1 Confidentiality of Identifying Information about Enrollees, Eligible
Persons and Prospective Enrollees
20.2 Confidentiality of Medical Records
20.3 Length of Confidentiality Requirements


Section 21 Participating Providers
21.1 General Requirements
21.2 Medicaid Advantage Network Requirements
21.3 SDOH Exclusion or Termination of Providers
21.4 Payment in Full
21.5 Dental Networks


Section 22 Subcontracts and Provider Agreements for Medicaid Only Covered
Services
22.1 Written Subcontracts
22.2 Permissible Subcontracts
22.3 Provision of Services through Provider Agreements
22.4 Approvals
22.5 Required Components
22.6 Timely Payment
22.7 Recovery of Overpayments to Providers
22.8 Physician Incentive Plan


Section 23 Americans With Disabilities Act Compliance Plan




Medicaid Advantage Contract
TABLE OF CONTENTS
State 2007 Amendment
4



Table of Contents for Medicaid Advantage Model Contract


Section 24 Fair Hearings
24.1 Enrollee Access to Fair Hearing Process
24.2 Enrollee Rights to a Fair Hearing
24.3 Contractor Notice to Enrollees
24.4 Aid Continuing
24.5 Responsibilities of SDOH
24.6 Contractor's Obligations


Section 25 External! Appeal
25.1 Basis for External Appeal
25.2 Eligibility for External Appeal
25.3 External Appeal Determination
25.4 Compliance with External Appeal Laws and Regulations
25.5 Member Handbook


Section 26 Intermediate Sanctions
26.1 General
26.2 Unacceptable Practices
26.3 Intermediate Sanctions
26.4 Enrollment Limitations
26.5 Due Process


Section 27 Environmental Compliance


Section 28 Energy Conservation


Section 29 Independent Capacity of Contractor


Section 30 No Third Party Beneficiaries


Section 31 Indemnification
31.1 Indemnification by Contractor
31.2 Indemnification by SDOH


Section 32 Prohibition on Use of Federal Funds for Lobbying
32.1 Prohibition of Use of Federal Funds for Lobbying
32.2 Disclosure Form to Report Lobbying
32.3 Requirements of Subcontractors


Section 33 Non-Discrimination
33.1 Equal Access to Benefit Package
33.2 Non-Discrimination
33.3 Equal Employment Opportunity
33.4 Native Americans Access to Services From Tribal or Urban Indian Health
Facility




Medicaid Advantage Contract
TABLE OF CONTENTS
State 2007 Amendment
5



Table of Contents for Medicaid Advantage Model Contract




Section 34 Compliance with Applicable Laws and Regulations
34.1 Contractor and SDOH Compliance with Applicable Laws
34.2 Nullification of Illegal, Unenforceable, Ineffective or Void Contract
Provisions
34.3 Certificate of Authority Requirements
34.4 Notification of Changes in Certificate of Incorporation
34.5 Contractor's Financial Solvency Requirements
34.6 Non-Liability of Enrollees for Contractor's Debts
34.7 SDOH Compliance with Conflict of Interest Laws
34.8 Compliance Plan


Section 35 New York State Standard Contract Clauses




Medicaid Advantage Contract
TABLE OF CONTENTS
State 2007
Amendment 6
 



Table of Contents for Medicaid Advantage Model Contract
APPENDICES
 
A. New York State Standard Contract Clauses
 
B. Certification Regarding Lobbying
 
B-l. Certification Regarding MacBride Fair Employment Principles
 
C. New York State Department of Health Requirements for Provision of Free Access
to Family Planning and Reproductive Health Services
 
D. New York State Department of Health Medicaid Advantage Marketing Guidelines
 
E. New York State Department of Health Medicaid Advantage Model Member Handbook
Guidelines
 
F. New York State Department of Health Medicaid Advantage Action and Grievance
Systems Requirements
 
G. RESERVED
 
H. New York State Department of Health Guidelines for the Processing of Medicaid
Advantage Enrollments and Disenrollments
 
I. RESERVED
 
J. New York State Department of Health Guidelines of Federal Americans with
Disabilities Act
 
K. Medicare and Medicaid Advantage Products and Non-Covered Services
 
L. Approved Capitation Payment Rates
 
M. Service Area
 
N. RESERVED
 
O. Requirements for Proof of Workers' Compensation and Disability Benefits
Coverage
 
P. RESERVED
 
Q. RESERVED
 
R. Additional Specifications for the Medicaid Advantage Agreement
 


 
Medicaid Advantage Contract
TABLE OF CONTENTS
State 2007 Amendment
7
 



Table of Contents for Medicaid Advantage Model Contract
 
X. Modification Agreement Form
 


 


Medicaid Advantage Contract
TABLE OF CONTENTS
State 2007  Amendment
8
 



APPENDIX K
 
Medicare and Medicaid Advantage Products And Non-Covered Services
 


 


Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-l
 



APPENDIX K
 
Appendix K is organized into three parts:
 
I. Appendix K-l
 
Medicare Advantage Product
 
II. Appendix K-2
 
Medicaid Advantage Product
 
Contractor/County Election of Coverage for Optional Services
 
Description of Medicaid Only Covered Services
 
III. Appendix K-3
 
Non-Covered Services
 


 


Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-2




 


APPENDIX Kl
MEDICARE ADVANTAGE PRODUCT
Medicare Advantage Benefit Package for Dual Eligibles - Upstate Counties
Category of Service
Included in Medicare Capitation
Inpatient Hospital Care Including Substance Abuse and Rehabilitation Services
Up to 365 days per year (366 days for leap year) $300 per stay co-payment.
Inpatient Mental Health
Medically necessary care. $300 per stay co-payment. 190-day lifetime limit in a
psychiatric hospital.
Skilled Nursing Facility
Care provided in a skilled nursing facility. Covered for 100 days each benefit
period. No prior hospital stay required. No co-payment.
Home Health
Medically necessary intermittent skilled nursing care, home health aide services
and rehabilitation services. $10 per visit co-payment.
PCP Office Visits
Primary care doctor office visits. Subject to $10 co-payment per visit
Specialist Office Visits
Specialist office visits. Subject to $20 co-payment for each specialist office
visit.
Chiropractic
Manual manipulation of the spine to correct subluxation provided by
chiropractors or other qualified providers. Subject to $20 co-payment
Podiatry
Medically necessary foot care, including care for medical conditions affecting
lower limbs, subject to $20 co-payment. Visits for routine foot care up to 4
visits per year, not subject to co-payment.
Outpatient Mental Health
Individual and group therapy visits, subject to co-payment of $20 per individual
or group visit. Enrollee must be able to self-refer for one assessment from a
network provider in a twelve (12) month period.
Outpatient Substance Abuse
Individual and group visits subject to $20 co-payment per group or individual
visit. Enrollee must be able to self-refer for one assessment from a network
provider in a twelve (12) month period.
Outpatient Surgery
Medically necessary visits to an ambulatory surgery center or outpatient
hospital facility. $35 per visit to ambulatory surgery or outpatient hospital.
Ambulance
Transportation provided by an ambulance service, including air ambulance.
Emergency transportation if for the purpose of obtaining hospital service for an
enrollee who suffers from severe, life-threatening or potentially disabling
conditions






Medicaid Advantage Contract
APPENDIX K
State 2007
Amendment K-3



Medicare Advantage Benefit Package for Dual Eligibles - Upstate Counties
Category of Service
Included in Medicare Capitation
 
which require the provision of emergency services while the enrollee is being
transported. Includes transportation to a hospital emergency room generated by a
"Dial 911". $50 co-payment.
Emergency Room
Care provided in an emergency room subject to prudent layperson standard. $50
co-payment per visit. Co-payment waived if admitted to the hospital within 24
hours for the
same condition.
Urgent Care
Urgently needed care in most cases outside the plan's service
area. Subject to $20 co-payment.
Outpatient Rehabilitation (OT, PT, Speech)
Occupational therapy, physical therapy and speech and language therapy subject
to $20 co-payment.
Durable Medical Equipment (DME)
Medicare and Medicaid covered durable medical equipment, including devices and
equipment other than medical/surgical supplies, enteral formula, and prosthetic
or orthotic appliances having the following characteristics: can withstand
repeated use for a protracted period of time; are primarily and customarily used
for medical purposes; are generally not useful to a person in the absence of
illness or injury and are usually fitted, designed or fashioned for a particular
individual's use. Must be ordered by a qualified practitioner. No homebound
prerequisite and including non-Medicare DME covered by Medicaid (e.g. tub stool;
grab bars). No co-payment or coinsurance.
Prosthetics
Medicare and Medicaid covered prosthetics, orthotics and orthopedic footwear. No
diabetic or temporary impairment prerequisite for orthotics. Not subject to
co-payment or coinsurance.
Diabetes Monitoring
Diabetes self-monitoring and management training and supplies including coverage
for glucose monitors, test strips, and lancets. None of which are subject to
co-payments. OTC diabetic supplies such as 2x2 gauze pads, alcohol swabs/pads,
insulin syringes and needles are covered by Part D.
Diagnostic Testing
Diagnostic tests, x-rays, lab services and radiation therapy. No co-payment.
Bone Mass Measurement
Bone Mass Measurement for people at risk. No co-payment.
Colorectal Screening
Colorectal screening for people, age 50 and older. No co-payment.
Immunizations
Flu, hepatitis B vaccine for people who are at risk, Pneumonia vaccine.
Vaccines/Toxoids. No co-payment.
Mammograms
Annual screening for women age 40 and older. No referral necessary. No
co-payment.







Medicaid Advantage Contract
APPENDIX K
State 2007
Amendment K-4
 


 
Medicare Advantage Benefit Package for Dual Eligibles - Upstate Counties
Category of Service
Included in Medicare Capitation
Pap Smear and Pelvic Exams
Pap smears and Pelvic Exams for women. No co-payment
Prostate Cancer Screening
Outpatient Drugs
Prostate Cancer Screening exams for men age 50 and older. No co-payment
Outpatient Drugs
Medicare Part B covered prescription drugs and other drugs obtained by a
provider and administered in a physician office or clinic setting that are
covered by Medicaid. (No Part D)
Hearing Services
Medicaid and Medicare hearing services and products when medically necessary to
alleviate disability caused by the loss or impairment of hearing. Services
include hearing aid selecting, fitting, and dispensing; hearing aid checks
following dispensing, conformity evaluations and hearing aid repairs; audiology
services including examinations and testing, hearing aid evaluations and hearing
aid prescriptions;
and hearing aid products including hearing aids, earmolds, special fittings and
replacement parts. No co-payment or limitations.
Vision Care Services
Services of optometrists, ophthalmologists and ophthalmic dispensers including
eyeglasses, medically necessary contact lenses and poly-carbonate lenses,
artificial eyes (stock or custom-made), low vision aids and low vision services.
Coverage includes the replacement of lost or destroyed glasses and the repair or
replacement of parts. Coverage also includes examinations for diagnosis and
treatment for visual defects and/or eye disease. Examinations for refraction are
limited to every two (2) years unless otherwise justified as medically
necessary. Eyeglasses do not require changing more frequently than every two (2)
years unless medically necessary or unless the glasses are lost, damaged or
destroyed. No prerequisite of cataract surgery. No co-payment
Routine Physical Exam I/year
Up to one routine physical per year. Subject to $10 co-payment per visit.
Health/Wellness Education
Coverage for the following: general health education classes, parenting classes,
smoking cessation classes, childbirth education and nutrition counseling, plus
additional benefits at plan option including but not limited to items such as
newsletters, nutritional training, congestive heart program, health club
membership/fitness classes, nursing hotline, disease management, other wellness
services. No co-payments
Additional Part C Benefits, if any Medicare Part D Prescription Drug Benefit as
Approved by CMS
 





Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-5
 


Medicare Advantage Benefit Package for Dual Eligibles
NYC, Nassau, Suffolk, Westchester, Rockland, Orange and Putnam Counties
Category of Service
Included in Medicare Capitation
Inpatient Hospital Care Including Substance Abuse and Rehabilitation Services
Up to 365 days per year (366 days for leap year) with no deductible or
co-payment
Inpatient Mental Health
Medically necessary care with no deductible or co-payment. 190-day lifetime
limit in a psychiatric hospital.
Skilled Nursing Facility
Care provided in a skilled nursing facility. Covered for 100 days each benefit
period. No prior hospital stay required. No co-payment.
Home Health
Medically necessary intermittent skilled nursing care, home health aide services
and rehabilitation services. No co-payment.
PCP Office Visits
Primary care doctor office visits. No co-payment.
Specialist Office Visits
Specialist office visits. Subject to $10 co-payment for each specialist office
visit.
Chiropractic
Manual manipulation of the spine to correct subluxation provided by
chiropractors or other qualified providers. Subject to $10 co-payment.
Podiatry
Medically necessary foot care, including care for medical conditions affecting
lower limbs, subject to $10 co-payment. Visits for routine foot care up to 4
visits per year, not subject to co-payment.
Outpatient Mental Health
Individual and group therapy visits, subject to co-payment of $20 per individual
or group visit. Enrollee must be able to self-refer for one assessment from a
network provider in a twelve (12) month period.
Outpatient Substance Abuse
Individual and group visits subject to $20 co-payment per group or individual
visit. Enrollee must be able to self-refer for one assessment from a network
provider in a twelve (12) month period.
Outpatient Surgery
Medically necessary visits to an ambulatory surgery center or outpatient
hospital facility. No co-payment.
Ambulance
Transportation provided by an ambulance service, including air ambulance.
Emergency transportation if for the purpose of obtaining hospital services for
an enrollee who suffers from severe, life-threatening or potentially disabling
conditions which require the provision of emergency services while the enrollee
is being transported. Includes transportation to a hospital emergency room
generated by a "Dial 911". No co-payment.



Medicaid Advantage Contract
APPENDIX K
State 2007
Amendment K-7
 



Medicare Advantage Benefit Package for Dual Eligibles
NYC, Nassau, Suffolk, Westchester, Rockland, Orange and Putnam Counties
Category of Service
Included in Medicare Capitation
Emergency Room
Care provided in an emergency room subject to prudent layperson standard. $50
co-payment per visit. Co-payment waived if admitted to the hospital within 24
hours for the same condition.
Urgent Care
Urgently needed care in most cases outside the plan's service
area. Subject to $10 co-payment.
Outpatient Rehabilitation (OT, PT, Speech)
Occupational therapy, physical therapy and speech and language therapy subject
to $10 co-payment.
Durable Medical Equipment (DME)
Medicare and Medicaid covered durable medical equipment, including devices and
equipment other than medical/surgical supplies, enteral formula, and prosthetic
or orthotic appliances having the following characteristics: can withstand
repeated use for a protracted period of time; are primarily and customarily used
for medical purposes; are generally not useful to a person in the absence of
illness or injury and are usually not fitted, designed or fashioned for a
particular individual's use. Must be ordered by a qualified practitioner. No
homebound prerequisite and including non-Medicare DME covered by Medicaid (e.g.,
tub stool; grab bar). No co-payment or coinsurance.
Prosthetics
Medicare and Medicaid covered prosthetics, orthotics and orthopedic footwear. No
diabetic prerequisite for orthotics. Not subject to co-payment or coinsurance.
Diabetes Monitoring
Diabetes self-monitoring and management training and supplies including coverage
for glucose monitors, test strips, and lancets. None of which are subject to
co-payments. OTC diabetic supplies such as 2x2 gauze pads, alcohol swabs/pads,
insulin syringes and needles are covered by Part D.
Diagnostic Testing
Diagnostic tests, x-rays, lab services and radiation therapy.
No co-payments.
Bone Mass Measurement
Bone Mass Measurement for people at risk. No co-payment
Colorectal Screening
Colorectal screening for people, age 50 and older. No co-payment.
Immunizations
Flu, hepatitis B vaccine for people who are at risk, Pneumonia
vaccine. No co-payment.
Mammograms
Annual screening for women age 40 and older. No referral necessary. No
co-payment.
Pap Smear and Pelvic Exams
Pap smears and Pelvic Exams for women. No co-payment.
Prostate Cancer Screening
Prostrate Cancer Screening exams for men age 50 and older.
No co-payment.
Outpatient Drugs
Medicare Part B covered prescription drugs and other drugs obtained by a
provider and administered in a physician office or clinic setting that are
covered by Medicaid. (No Part D).
 



Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-8
 
 
Medicare Advantage Benefit Package for Dual Eligibles
NYC, Nassau, Suffolk, Westchester, Rockland, Orange and Putnam Counties
Category of Service
Included in Medicare Capitation
   
Hearing Services
Medicare and Medicaid hearing services and products when medically necessary to
alleviate disability caused by the loss or impairment of hearing. Services
include hearing aid selecting, fitting, and dispensing; hearing aid checks
following dispensing, conformity evaluations and hearing aid repairs; audiology
services including examinations and testing, hearing aid evaluations and hearing
aid prescriptions; and hearing aid products including hearing aids, earmolds,
special fittings and replacement parts. No co-payment or limitations.
Vision Care Services
Services of optometrists, ophthalmologists and ophthalmic dispensers including
eyeglasses, medically necessary contact lenses and poly-carbonate lenses,
artificial eyes (stock or custom-made), low vision aids and low vision services.
Coverage includes the replacement of lost or destroyed glasses and the repair or
replacement of parts. Coverage also includes examinations for diagnosis and
treatment for visual defects and/or eye disease. Examinations for refraction are
limited to every two (2) years unless otherwise justified as medically
necessary. Eyeglasses do not require changing more frequently than every two (2)
years unless medically necessary or unless the glasses are lost, damaged or
destroyed. No prerequisite of cataract services. No co-payment.
Routine Physical Exam I/year
Up to one routine physical per year. No co-payment.
Health/Wellness Education
Coverage for the following: general health education classes, parenting classes,
smoking cessation classes, childbirth education and nutrition counseling, plus
additional benefits at plan option including but not limited to items such as
newsletters, nutritional training, congestive heart, program, health club
membership/fitness classes, nursing hotline, disease management, other wellness
services. No co-payments.
Additional Part C Benefits, if any
Medicare Part D Prescription Drug Benefit as Approved by CMS





Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-9
 



APPENDIX K2
 
MEDICAID ADVANTAGE PRODUCT
 
Medicaid Advantage Benefit Package for Dual Eligibles - Upstate Counties
Category of Service
Included in Medicaid Capitation
Inpatient Hospital Care Including Substance Abuse and Rehabilitation Services
Elimination of $300 per stay co-payment.
Inpatient Mental Health
Elimination of $300 per stay co-payment, plus days in excess of the Medicare
190-day lifetime maximum.
Home Health
Elimination of $10 co-payment per Medicare covered visit. Non-Medicare covered
home health services (e.g. home health aide services with nursing supervision to
medically unstable individuals).
PCP Office Visits
Elimination of $10 co-payment
Specialist Office Visits
Elimination of $20 co-payment
Podiatry
Elimination of $20 co-payment for medically necessary foot care
Outpatient Mental Health
Elimination of $20 co-payment
Outpatient Substance Abuse
Elimination of $20 co-payment
Outpatient Surgery
Elimination of $35 co-payment
Ambulance
Elimination of $50 co-payment
Emergency Room
Elimination of $50 co-payment
Urgent Care
Elimination of $20 co-payment
Outpatient Rehabilitation (OT, PT, Speech)
Elimination of $20 co-payment
Dental (Optional benefit)
Medicaid covered dental services including necessary preventive, prophylactic
and other routine dental care, services and supplies and dental prosthetics to
alleviate a serious health condition. Ambulatory or inpatient surgical dental
services subject to prior authorization.
Routine Physical Exam I/year
Elimination of $10 co-payment
Transportation - Routine (Optional benefit)
Transportation essential for an enrollee to obtain necessary medical care and
services under the plan's benefits or Medicaid fee-for-service. Includes
ambulette, invalid coach, taxicab, livery, public transportation, or other means
appropriate to the enrollee's medical condition and a transportation attendant
to accompany the enrollee, if necessary.
Private Duty Nursing
Medically necessary private duty nursing services in accordance with the
ordering physician, registered physician assistant or certified nurse
practitioner's written treatment plan.





Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-10
 



Medicaid Advantage Benefit Package for Dual Eligibles
NYC, Nassau, Suffolk, Westchester, Rockland, Orange and Putnam Counties
Category of Service
Included in Medicaid Capitation
Inpatient Mental Health
Days in excess of the Medicare 190-day lifetime maximum.
Home Health
Non-Medicare covered home health services (e.g. home health aide services with
nursing supervision to medically unstable individuals).
Specialist Office Visits
Elimination of $10 co-payment.
Podiatry
Elimination of $10 co-payment for medically necessary footcare.
Outpatient Mental Health
Elimination of $20 co-payment.
Outpatient Substance Abuse
Elimination of $20 co-payment.
Emergency Room
Elimination of $50 co-payment
Urgent Care
Elimination of $10 co-payment.
Outpatient Rehabilitation (OT, PT, Speech)
Elimination of $10 co-payment.
Dental (Optional benefit outside of NYC )
Medicaid covered dental services including necessary preventive, prophylactic
and other routine dental care, services and supplies and dental prosthetics to
alleviate a serious health condition. Ambulatory or inpatient surgical dental
services subject to prior authorization.
Transportation - Routine (Optional benefit outside of NYC)
Transportation essential for an enrollee to obtain necessary medical care and
services under the plan's benefits or Medicaid fee-for-service. Includes
ambulette, invalid coach, taxicab, livery, public transportation, or other means
appropriate to the enrollee's medical condition and a transportation attendant
to accompany the enrollee, if necessary.
Private Duty Nursing
Medically necessary private duty nursing services in accordance with the
ordering physician, registered physician assistant or certified nurse
practitioner's written treatment plan.







Medicaid Advantage Contract
APPENDIX K
State 2007
Amendment K-ll
 



MCO COVERAGE OF OPTIONAL SERVICES MEDICAID ADVANTAGE BENEFIT PACKAGE
 
MCO: WellCare of New York, Inc.
 
 
Service Area
 
Medicaid Advantage Coverage Status
 
Dental Services
 
Non-Emergency Transportation
 
Albany
 
Not Covered
 
Not Covered





Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-12
 



DESCRIPTION OF MEDICAID ONLY SERVICES IN MEDICAID ADVANTAGE BENEFIT PACKAGE:
 
Inpatient Mental Health Over 190-Day Lifetime Limit
 
All inpatient mental health services, including voluntary or involuntary
admissions for mental health services over the Medicare 190-Day Lifetime Limit.
The Contractor may provide the covered benefit for medically necessary mental
health impatient services through hospitals licensed pursuant to Article 28 of
the New York State P.H.L.
 
Non-Medicare Covered Home Health Services
 
Medicaid covered home health services include the provision of skilled services
not covered by Medicare (e.g. physical therapist to supervise maintenance
program for patients who have reached their maximum restorative potential or
nurse to pre-fill syringes for disabled individuals with diabetes) and /or home
health aide services as required by an approved plan of care developed by a
certified home health agency.
 
Private Duty Nursing Services
 
Private duty nursing services provided by a person possessing a license and
current registration from the NYS Education Department to practice as a
registered professional nurse or licensed practical nurse. Private duty nursing
services can be provided through an approved certified home health agency, a
licensed home care agency, or a private Practitioner.
 
Private duty nursing services are covered when determined by the attending
physician to be medically necessary. Nursing services may be intermittent,
part-time or continuous and must be provided in an Enrollee's home in accordance
with the ordering physician, registered physician assistant or certified nurse
practitioner's written treatment plan.
 
Dental Services (optional benefit outside of NYC)
 
Dental services include, but shall not be limited to, preventive, prophylactic
and other routine dental care, services, supplies and dental prosthetics
required to alleviate a serious health condition, including one which affects
employability.
 
Dental surgery performed in an ambulatory or inpatient setting is the
responsibility of the Contractor whether dental services are a covered plan
benefit, or not. Inpatient claims and referred ambulatory claims for dental
services ancillary to dental surgery provided in an inpatient or outpatient
hospital setting are the responsibility of the Contractor. In these situations,
the professional services of the dentist are covered by Medicaid
fee-for-service. The Contractor should set up procedures to prior approve dental
services provided in inpatient and ambulatory settings.






Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-13
 



As described in Sections 10.9 and 10.18 of this Agreement, Enrollees may
self-refer to Article 28 clinics'operated by academic dental centers to obtain
covered dental services,
 
If Contractor's Benefit Package excludes dental services:
 
i) Enrollees may obtain routine exams, orthodontic services and appliances,
dental office surgery, fillings, prophylaxis, and other Medicaid covered dental
services from any qualified Medicaid provider who shall claim reimbursement from
eMedNY; and
ii) Inpatient and referred ambulatory claims for medical services provided in an
inpatient or outpatient hospital setting in conjunction with a dental procedure
(e.g. anesthesiology, x-rays), are the responsibility of the Contractor. In
these situations, the professional services of the dentist are covered Medicaid
fee-for-service.
 
Non-Emergency Transportation (optional benefit outside of NYC)
 
Transportation expenses are covered when transportation is essential in order
for an Enrollee to obtain necessary medical care and services which are covered
under the Medicaid program (either as part of the Contractor's Benefit Package
or by fee-for-service Medicaid). Non-emergent transportation guidelines may be
developed in conjunction with the LDSS, based on the LDSS' approved
transportation plan.
 
Transportation services means transportation by ambulance, ambulette, fixed wing
or airplane transport, invalid coach, taxicab, livery, public transportation, or
other means appropriate to the Enrollee's medical condition; and a
transportation attendant to accompany the Enrollee, if necessary. Such services
may include the transportation attendant's transportation, meals, lodging and
salary; however, no salary will be paid to a transportation attendant who is a
member of the Enrollee's family.
 
When the Contractor is capitated for non-emergency transportation, the
Contractor is also responsible for providing transportation for an Enrollee to
obtain Medicaid covered services that are not part of the Contractor's Benefit
Package.
 
For Contractors that cover non-emergency transportation in the Medicaid
Advantage Benefit Package, transportation costs to MMTP services may be
reimbursed by Medicaid FFS in accordance with the LDSS transportation policies
in local districts in which there is a systematic method to discretely identify
and reimburse such transportation costs.
 
For Enrollees with disabilities, the method of transportation must reasonably
accommodate their needs, taking into account the severity and nature of the
disability.




Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-14
 


 



APPENDIX K3
 
NON COVERED SERVICES
 
The following services will not be the responsibility of the MCO under the
Medicare/Medicaid program:
 
Services Covered by Direct Reimbursement from Original Medicare
 
• Hospice services provided to Medicare Advantage members
 
• Other services deemed to be covered by Original Medicare by CMS
 
Services Covered by Medicaid Fee for Service
• Out of network Family Planning services provided under the direct access
provisions of the waiver
• Skilled Nursing Facility (SNF) days not covered by Medicare
 
• Personal Care Services
• Medicaid Pharmacy Benefits allowed by State Law (select drug categories
excluded from the Medicare Part D benefit and certain medications included in
the Part D benefit when the Enrollee is unable to receive them from his/her
Medicare Advantage Plan), also certain Medical Supplies and Enteral Formula when
not covered by Medicare.
 
• Methadone Maintenance Treatment Programs
 
• Certain Mental Health Services, including:
o Intensive Psychiatric Rehabilitation Treatment Programs
o Day Treatment o Continuing Day Treatment o Case Management for Seriously and
Persistently Mentally 111 (sponsored by state or local mental health units)
o Partial Hospitalizations o Assertive Community Treatment (ACT) o Personalized
Recovery Oriented Services (PROS)
• Rehabilitation Services Provided to Residents of OMH Licensed Community
Residences (CRs) and Family Based Treatment Programs
 
• Office of Mental Retardation and Developmental Disabilities (OMRDD) Services
• Comprehensive Medicaid Case Management
 
• Directly Observed Therapy for Tuberculosis Disease
 
• AIDS Adult Day Health Care
 
• HP/ COBRA Case Management
 
• Adult Day Health Care
 
• Personal Emergency Response Services (PERS)
 


 


 


Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-15
 



Medicaid Advantage Program Optional Benefits
Optional benefits will be covered Medicaid fee for service if the MCO elects not
to cover these
services in their Medicaid Advantage Product. Currently the only two (2)
optional benefits are:
 
• .Non-Emergency Transportation Services
 
• Dental Service
 
Both of these services, however, are mandatory in NYC.








Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-16
 



DESCRIPTION OF NON-COVERED SERVICES
 
The following services are excluded from the Contractor's Medicare and Medicaid
Benefit Packages, and are covered, in most instances, by Medicare or Medicaid
fee-for-service:
 
1. Hospice Services Provided to Medicaid Advantage Enrollees
 
Hospice services provided to Medicare Advantage Enrollees by Medicare approved
hospice providers are directly reimbursed by Medicare. Hospice is a coordinated
program of home and inpatient care that provides non-curative medical and
support services for persons certified by a physician to be terminally ill with
a life expectancy of six (6) months or less. Hospice programs provide patients
and families with palliative and supportive care to meet the special needs
arising out of physical, psychological, spiritual, social and economic stresses
which are experienced during the final stages of illness and during dying and
bereavement.
 
Hospices are organizations which must be certified under Article 40 of the NYS
P.H.L. and approved by Medicare. All services must be provided by qualified
employees and volunteers of the hospice or by qualified staff through
contractual arrangements to the extent permitted by federal and state
requirements. All services must be provided according to a written plan of care
which reflects the changing needs of the patient/family.
 
If an Enrollee in the Contractor's plan becomes terminally ill and receives
Hospice Program services, he or she may remain enrolled and continue to access
the Contractor's Benefit Package while Hospice costs are paid for by Medicare
fee-for-service.
 
2. Other Services Deemed to be Covered by Original Medicare by CMS
 
3. Personal Care Agency Services
 
Personal care services (PCS) involve the provision of some or total assistance
with personal hygiene, dressing and feeding and nutritional and environmental
support (meal preparation and housekeeping). Such services must be essential to
the maintenance of the Enrollee's health and safety in his or her own home. The
services must be ordered by a physician, and there has to be a medical need for
the services. Licensed home care services agencies, as opposed to certified home
health agencies, are the primary providers of PCS. Enrollees receiving PCS must
have a stable medical condition and are generally expected to be in receipt of
such services for an extended period of time (years).
 
Services rendered by a personal care agency which are approved by the LDSS are
not covered under the Medicare or Medicaid Benefit Packages. Should it be
medically necessary for the PCP to order personal care agency services, the PCP
(or the Contractor on the physician's behalf) must first contact the Enrollee's
LDSS contact person for personal care. The district will determine the
Enrollee's need for personal care agency services and coordinate a plan of care
with the personal care agency.




Medicaid Advantage Contract
APPENDIX K State 2007
Amendment
K-17



4. Skilled Nursing Facility Days Not Covered by Medicare
 
Skilled nursing facility days for Medicaid Advantage Enrollees in excess of the
first one hundred (100) days in the benefit period are covered by Medicaid on a
fee for service basis.
 
5. Prescription Drugs Permitted by State Law, Certain Medical Supplies and
Enteral Formulas Not Covered by Medicare
 
NYS Medicaid continues to provide coverage for categories of drugs excluded from
the Medicare Part D benefit such as barbiturates, benzodiazepines, and some
prescription vitamins, and some non-prescription drugs. NYS also provides a wrap
around program which covers medications that are included in the Part D benefit
when the recipient is unable to receive them from his or her Part D plan.
Effective January 1, 2007, drugs which are covered through this Medicaid
wrap-around benefit will be limited to the following four categories of drugs:
1) atypical antipsychotics, 2) antidepressants, 3) antiretrovirals used in the
treatment of HTV/AIDS, and 4) anti-rejection drugs used in the treatment of
tissue and organ transplants, but only when 1) these drugs are not covered by
the specific plan, 2) the patient does not meet the plan's utilization
management requirements, or 3) there are quantity limits inconsistent with the
prescribed amount. Certain medical/surgical supplies and enteral formula covered
by Medicaid and not included in the Contractor's Medicare Advantage Benefit
Package also will be paid for by Medicaid fee-for-service. Medical/surgical
supplies are items other than drugs, prosthetic or orthotic appliances, or DME,
which have been ordered by a qualified practitioner in the treatment of a
specific medical condition and which are: consumable, non-reusable, disposable,
or for a specific rather than incidental purpose, and generally have no
salvageable value (e.g. gauze pads, bandages and diapers). Pharmaceuticals and
medical supplies routinely furnished or administered as part of a clinic or
office visit are covered by the Contractor.
 
6. Out of Network Family Planning Services
 
As described in Sections 10.6 and 10.9 of this Agreement, out of network family
planning services provided by qualified Medicaid providers to plan enrollees
will be directly reimbursed by Medicaid fee-for-service at the Medicaid fee
schedule. "Family Planning and Reproductive Health Services" means those health
services which enable Enrollees, including minors who may be sexually active, to
prevent or reduce the incidence of unwanted pregnancy. These include:
diagnosis and all medically necessary treatment, sterilization, screening and
treatment for sexually transmissible diseases and screening for disease and
pregnancy.
 
Also included are HP/ counseling and testing when provided as part of a family
planning visit. Additionally, reproductive health care includes coverage of all
medically necessary abortions. Elective induced abortions must be covered for
New York City recipients. Fertility services are not covered.
 
7. Dental (when not in benefit package)
 
(See description in Appendix K-2)
 
8. Non-Emergency Transportation (when not in benefit package)
 


 


 
Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-18
 



(See description in Appendix K-2)
 
9. Methadone Maintenance Treatment Program (MMTP)
 
MMTP consists of drug detoxification, drug dependence counseling, and
rehabilitation services which include chemical management of the patient with
methadone. Facilities authorized to provide methadone maintenance treatment
certified by the Office of Alcohol and Substance Abuse Services (OASAS) under
Part 828 of 14 NYCRR.
 
10. Certain Mental Health Services
 
The Contractor is not responsible for the provision and payment of the following
services, which are reimbursed through Medicaid fee-for-service.
 
a. Intensive Psychiatric Rehabilitation Treatment Programs (IPRT)
 
IPRT is a time-limited active psychiatric rehabilitation designed to assist a
patient in forming and achieving mutually agreed upon goals in living, learning,
working and social environments and to intervene with psychiatric rehabilitative
technologies to overcome functional disabilities. IPRT services are certified by
OMH under Part 587 of 14 NYCRR.
 
b. Day Treatment
 
Day Treatment is a combination of diagnostic, treatment, and rehabilitative
procedures which, through supervised and planned activities and extensive
client-staff interaction, provides the services of the clinic treatment program,
as well as social training, task and skill training and socialization
activities. These services are certified by OMH under Part 587 of 14 NYCRR.
 
c. Continuing Day Treatment
 
Continuing Day Treatment is designed to maintain or enhance current levels of
functioning and skills, maintain community living, and develop self-awareness
and self-esteem. It includes:
assessment and treatment planning, discharge planning, medication therapy,
medication education, case management, health screening and referral,
rehabilitative readiness development, psychiatric rehabilitative readiness
determination and referral, and symptom management. These services are certified
by OMH under Part 587 of 14 NYCRR.
 
d. Case Management for Seriously and Persistently Mentally 111 Sponsored by
State or Local Mental Health Units
 
The target population consists of individuals who are seriously and persistently
mentally ill (SPMI), require intensive, personal and proactive intervention to
help them obtain those services which will permit functioning in the community
and either have symptomology which is difficult to treat in the existing mental
health care system or are unwilling or unable to adapt to the existing mental
health care system. Three case management models are currently operated




Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-19
 



pursuant to an agreement with OMH or a local governmental unit, and receive
Medicaid reimbursement pursuant to Part 506 of 14 NYCRR.
 
Please note: See generic definition of Comprehensive Medicaid Case Management
(CMCM) in this section.
 
e. Partial Hospitalization Not Covered by Medicare
 
Provides active treatment designed to stabilize and ameliorate acute systems,
serves as an alternative to inpatient hospitalization, or reduces the length of
a hospital stay within a medically supervised program by providing the
following: assessment and treatment planning; health screening and referral;
symptom management; medication therapy; medication education; verbal therapy;
case management; psychiatric rehabilitative readiness determination and referral
and crisis intervention. These services are certified by OMH under Part 587 of
14 NYCRR.
 
f. Assertive Community Treatment (ACT)
 
ACT is a mobile team-based approach to delivering comprehensive and flexible
treatment, rehabilitation, case management and support services to individuals
in their natural living setting. ACT programs deliver integrated services to
recipients and adjust services over time to meet the recipient's goals and
changing needs. They are operated pursuant to approval or certification by OMH;
and receive Medicaid reimbursement pursuant to Part 508 of 14 NYCRR.
 
g. Personalized Recovery Oriented Services (PROS)
 
PROS, licensed and reimbursed pursuant to Part 512 of 14 NYCRR, are designed to
assist individuals in recovery from the disabling effects of mental illness
through the coordinated delivery of a customized array of rehabilitation,
treatment, and support services in traditional settings and in off-site
locations. Specific components of PROS include Community Rehabilitation and
Support, Intensive Rehabilitation, Ongoing Rehabilitation and Support and
Clinical Treatment.
 
11. Rehabilitation Services Provided to Residents of OMH Licensed Community
Residences (CRs) and Family Based Treatment Programs, as follows:
 
a. OMH Licensed CRs*
 
Rehabilitative services in community residences are interventions, therapies and
activities which are medically therapeutic and remedial in nature, and are
medically necessary for the maximum reduction of functional and adaptive
behavior defects associated with a person's mental illness.
 
b. Family-Based Treatment*
 
Rehabilitative services in family-based treatment programs are intended to
provide treatment to seriously emotionally disturbed children and youth to
promote their successful functioning and integration into the family, community,
school or independent living situations. Such services are provided in
consideration of a child's developmental stage. Children determined eligible for
 


 


 
Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-20
 



admission are placed in surrogate family homes for care and treatment. These
services are certified by OMH under Section 586.3, and Parts 594 and 595 of 14
NYCRR .
 
12. Office of Mental Retardation and Developmental Disabilities (OMRDD) Services
 
a. Long Term Therapy Services Provided by Article 16-Clinic Treatment Facilities
or Article 28 Facilities
 
These services are provided to persons with developmental disabilities including
medical or remedial services recommended by a physician or other licensed
practitioner of the healing arts for a maximum reduction of the effects of
physical or mental disability and restoration of the person to his or her best
possible functional level. It also includes the fitting, training, and
modification of assistive devices by licensed practitioners or trained others
under their direct supervision. Such services are designed to ameliorate or
limit the disabling condition and to allow the person to remain in or move to,
the least restrictive residential and/or day setting. These services are
certified by OMRDD under Part 697 of 14 NYCRR (or they are provided by Article
28 Diagnostic and Treatment Centers that are explicitly designated by the SDOH
as serving primarily persons with developmental disabilities). If care of this
nature is provided in facilities other than Article 28 or Article 16 centers, it
is a covered service.
 
b. Day Treatment
 
A planned combination of diagnostic, treatment and rehabilitation services
provided to developmentally disabled individuals in need of a broad range of
services, but who do not need intensive twenty-four (24) hour care and medical
supervision. The services provided as identified in the comprehensive assessment
may include nutrition, recreation, self-care, independent living, therapies,
nursing, and transportation services. These services are generally provided in
an Intermediate Care Facility (1CF) or a comparable setting. These services are
certified by OMRDD under Part 690 of 14 NYCRR.
 
c. Medicaid Service Coordination (MSC)
 
Medicaid Service Coordination (MSC) is a Medicaid State Plan service provided by
OMRDD which assists persons v/ith developmental disabilities and mental
retardation to gain access to necessary services and supports appropriate to the
needs of the needs of the individual. MSC is provided by qualified service
coordinators and uses a person centered planning process in developing,
implementing and maintaining an Individualized Service Plan (ISP) with and for a
person with developmental disabilities and mental retardation. MSC promotes the
concepts of a choice, individualized services and consumer satisfaction.
 
MSC is provided by authorized vendors who have a contract with OMRDD, and who
are paid monthly pursuant to such contract. Persons who receive MSC must not
permanently reside in an ICF for persons with developmental disabilities, a
developmental center, a skilled nursing facility or any other hospital or
Medical Assistance institutional setting that provides service coordination.
They must also not concurrently be enrolled in any other comprehensive Medicaid
long term service coordination program/service, including the Care at Home
Waiver.






Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-21
 



Please note: See generic definition of Comprehensive Medicaid Case Management
(CMCM) in this section.
 
d. Home And Community Based Services Waivers (HCBS)
 
The Home and Community-Based Services Waiver serves persons with developmental
disabilities who would otherwise be admitted to an ICF/MR if waiver services
were not provided. HCBS waivers services include residential habilitation, day
habilitation, prevocational, supported work, respite, adaptive devices,
consolidated supports and services, environmental modifications, family
education and training, live-in caregiver, and plan of care support services.
These services are authorized pursuant to a waiver under Section 1915(c) of the
Social Security Act (SSA).
 
e. Services Provided Through the Care At Home Program (OMRDD)
 
The OMRDD Care at Home III, Care at Home IV, and Care at Home VI waivers, serve
children who would otherwise not be eligible for Medicaid because of their
parents' income and resources, and who would otherwise be eligible for an ICF/MR
level of care. Care at Home waiver services include service coordination,
respite and assistive technologies. Care at Home waiver services are authorized
pursuant to a waiver under Section 1915(c) of the (SSA).
 
13. Comprehensive Medicaid Case Management (CMCM)
 
A program which provides "social work" case management referral services to a
targeted population (e.g.: teens, mentally ill). A CMCM case manager will assist
a client in accessing necessary services in accordance with goals contained in a
written case management plan. CMCM programs do not provide services directly,
but refer to a wide range of service providers. The nature of these services
include: medical, social, psycho-social, education, employment, financial, and
mental health. CMCM referral to community service agencies and/or medical
providers requires the case manager to work out a mutually agreeable case
coordination approach with the agency/medical providers. Consequently, if an
Enrollee of the Contractor is participating in a CMCM program, the Contractor
should work collaboratively with the CMCM case manager to coordinate the
provision of services covered by the Contractor. CMCM programs will be
instructed on how to identify a managed care Enrollee on eMedNY so that the
program can contact the Contractor or to coordinate service provision.
 
14. Directly Observed Therapy for Tuberculosis Disease
 
Tuberculosis directly observed therapy (TB/DOT) is the direct observation of
oral ingestion of TB medications to assure patient compliance with the
physician's prescribed medication regimen. While the clinical management of
tuberculosis is covered in the Benefit Package, TB/DOT where applicable, can be
billed directly to MMIS by any SDOH approved fee-for-service Medicaid TB/DOT
Provider. The Contractor remains responsible for communicating, cooperating and
coordinating clinical management of TB with the TB/DOT Provider.
 


Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-22
 



15. AIDS Adult Day Health Care
 
Adult Day Health Care Programs (ADHCP) are programs designed to assist
individuals with HIV disease to live more independently in the community or
eliminate the need for residential health care services. Registrants in ADHCP
require a greater range of comprehensive health care services than can be
provided in any single setting, but do not require the level of services
provided in a residential health care setting. Regulations require that a person
enrolled in an ADHCP must require at least three (3) hours of health care
delivered on the basis of at least one (1) visit per week. While health care
services are broadly defined in this setting to include general medical care,
nursing care, medication management, nutritional services, rehabilitative
services, and substance abuse and mental health services, the latter two (2)
cannot be the sole reason for admission to the program. Admission criteria must
include, at a minimum, the need for general medical care and nursing services.
 
16. HIV COBRA Case Management
 
The HIV COBRA (Community Follow-up Program) Case Management Program is a program
that provides intensive, family-centered case management and community follow-up
activities by case managers, case management technicians, and community
follow-up workers. Reimbursement is through an hourly rate billable to Medicaid.
Reimbursable activities include intake, assessment, reassessment, service plan
development and implementation, monitoring, advocacy, crisis intervention, exit
planning, and case specific supervisory case-review conferencing.
 
17. Adult Day Health Care
 
Adult Day Health Care means care and services provided to a registrant in a
residential health care facility or approved extension site under the medical
direction of a physician and which is provided by personnel of the adult day
health care program in accordance with a comprehensive assessment of care needs
and an individualized health care plan, and providing ongoing implementation and
coordination of the health care plan, and transportation.
 
Registrant means a person who is a nonresident of the residential health care
facility, who is functionally impaired and not homebound, and who requires
certain preventive, diagnostic, therapeutic, rehabilitative or palliative items
or services provided by a general hospital, or residential health care facility;
and whose assessed social and health care needs, in the professional judgment of
the physician of record, nursing staff, Social Services and other professional
personnel of the adult day health care program can be met satisfactorily in
whole or in part by delivery of appropriate services in such program.
 
18. Personal Emergency Response Services (PERS)
 
Personal Emergency Response Services (PERS) are not covered by the Benefit
Package. PERS are covered on a fee-for-service basis through contracts between
the LDSS and PERS vendors.






Medicaid Advantage Contract
APPENDIX K
State 2007 Amendment
K-23
 



APPENDIX L
 
Approved Capitation Payment Rates
 


 


 


Medicaid Advantage Contract
APPENDIX L
State 200 7 Amendment
L-l



WellCare of New York, Inc
 
Dual Eligible Medicaid Managed Care Rates
 


MMISID#: 02645710
 
Effective Date: 01/01/07
Region: Upstate
   
County: Albany
   

 


 


Rate Code
Premium Group
Rate Amount
2370
DUALLY ELIGIBLE SSI 21-64 MALE/FEMALE
$84.04
2371
DUALLY ELIGIBLE SSI 65+ MALE/FEMALE
$85.64

 
Optional Benefits Offered:
 
£ Dental
 
£ Non-Emergent Transportation
 


 
Box will be checked if the optional benefit is covered by the plan
 



APPENDIX M
Service Area




Medicaid Advantage Contract
APPENDIX M
State 2007 Amendment
M-l
 



The Contractor's Medicaid Advantage service area is comprised of the following
counties in their entirety:
 
Albany
















Medicaid Advantage Contract
APPENDIX M
State 2007 Amendment
M-2